Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/651879 
    
        
            
                                
            
        
    

Parent Data17651879, filed 02/21/2022 is a continuation of PCT/US2021/051274 , filed 09/21/2021 PCT/US2021/051274 Claims Priority from Provisional Application 63081073, filed 09/21/2020 PCT/US2021/051274 Claims Priority from Provisional Application 63195473, filed 06/01/2021 PCT/US2021/051274 Claims Priority from Provisional Application 63214908, filed 06/25/2021




Claims 1-29 are pending.


Non-Final Office Action





Amendments in specification 
Amendments in specification prior to the examination in para [0002] was filed on 08/12/2022  is entered. Applicants deleted previously filed [0002] and replace it by a new [0002]. 






Information Disclosure Statement

No IDS was filed in this application.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Compound of claim 1:

This compound is known as VAMOROLONE, CAS RN 13209-41-1. It is a glucocorticoid corticosteroid, also known as VB-15, VBP-15, 16a-methyl-9,11-dehydroprednisolone, or 17a,21-dihydroxy-16a-methylpregna-1,4,9(11)-triene-3,20-dione:


    PNG
    media_image1.png
    135
    427
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over McCall et al. (US Patent 9434758 also published as US 20140142078, 892) and Heier CR et al., EMBO Mol Med. 2013 Oct;5(10):1569-85. doi: 10.1002/emmm.201302621. Epub 2013 Sep 9. PMID: 24014378; PMCID: PMC3799580,  (892 ref) and These references teach  compound of claim 1 (known as VBP15) anti-inflammatory and membrane-stabilizer, improves muscular dystrophy without side effects.   Applicants claimed invention is considered obvious.  Following reasons apply. 

Compound of claim 1:


    PNG
    media_image1.png
    135
    427
    media_image1.png
    Greyscale


McCall et al. (US Patent 9434758 also published as US 20140142078) teaches compound of claim 1 (VBP15)  and methods useful as treatments of neuromuscular diseases such as muscular dystrophy, and as inhibitors of NF-.kappa.B for the treatment or prevention of muscular wasting disease, including muscular dystrophy.(Abstract).
In regards to claims 1-4,  McCall  teaches that chronic activation of NF-.kappa.B is required for the muscle wasting symptoms of Duchenne muscular dystrophy. A drug-based therapy targeting NF-.kappa.B can be an effective strategy to treat Duchenne muscular dystrophy, as well as other forms of muscular wasting diseases. [0012].
In regards to salts  as in claims 1 and 2, McCall teaches compound can exist is addition of pharmaceutically acceptable salts.  [0142]-[145].
In regards to claim 1, 2 vertebral fractures and symptoms , McCall  (US ‘078) teaches that muscular wasting diseases, such as muscular dystrophies, are a group of degenerative diseases that culminate in progressive skeletal muscle wasting leading to muscle weakness, a high incidence of bone fracture, wheelchair dependence, and in some cases death. The muscular dystrophies, Duchenne muscular dystrophy is the most severe and most widely recognized. 
In regards to claims 14 and 15, McCall teaches muscular wasting disease which shows similar symptoms, although less severe than Duchenne muscular dystrophy, is Becker muscular dystrophy [0004] and [0054].
It would have been obvious to one skilled in the art to treating  or reducing the symptoms of muscular dystrophy by administering compound of claim 1 (VBP15) without increasing the incidence of vertebral fractures and without increasing the incidence of behaviour adverse event in humans as in claims 1 and 2, because McCall teaches that muscular dystrophies, are a group of degenerative diseases that culminate in progressive skeletal muscle wasting leading to muscle weakness, a high incidence of bone fracture, wheelchair dependence.  McCall teaches treatment and see Example 15, [0214] where the same compound of claim 1 is disclosed.  
In regards to treatment for humans as in claims 1 -4    McCall teaches treatment for humans [0140]. 
In regards to claim 3 and 4, McCall teaches that  that the oversecretion of inflammatory cytokines, specifically tumor necrosis factor-alpha (TNF-.alpha.), is one of the most likely causes of cachexia. Specifically, TNF-.alpha.can mimic most of the abnormalities that occur in cachexia such as weight loss, anorexia, increased thermogenesis, changes in lipid metabolism, insulin resistance, and muscle wasting. [0005].  Muscle atrophy can also be induced by the loss of innervation or damage to innervation of the muscle tissue. Diseases such as chronic neuropathy and motor neuron disease can cause damage to innervation. Physical injury to the nerve can also lead to damage to the innervation of the muscle tissue. Alternatively, muscle atrophy can be the result of environmental conditions such as during spaceflight or as a result of aging or extended bed rest. Under these environmental conditions, the muscles do not bear the usual weight load, resulting in muscle atrophy from disuse. Specifically, during muscle disuse, intracellular processes are activated to induce proteolysis, mainly through the ATP dependent ubiquitin proteasome pathway, which regulates the NF-.kappa.B pathway. [0006].
In regards to claim 5, drawn to pediratic anxiety rating scale (PARS)III questionnaire, the questionnaire of anxiety rating is needed to find the severity of the disease. It would have been obvious to one who is familiar with this related art would know to fill out the questionnaire to find the level of the disease for proper and appropriate treatment.   
In regards to claims 8-12, Prednisolone treated mice showed significantly lower body weight (P<0.05) than untreated mice at 33.8 weeks age. Mice treated with some of the compounds disclosed herein at 20 and 40 mg/kg/day dosages gained significantly more body weight and gastrocnemius muscle mass than untreated mice. [0245].
McCall teaches that to "treatment" of a patient is intended to include prophylaxis. The term "patient" means all mammals including humans. Examples of patients include humans, cows, dogs, cats, goats, sheep, pigs, and rabbits. Preferably, the patient is a human. [0140]
In regards to claims 14, 15, Muscular wasting diseases, such as muscular dystrophies, are a group of degenerative diseases that culminate in progressive skeletal muscle wasting leading to muscle weakness, a high incidence of bone fracture, wheelchair dependence, and in some cases death. Of the muscular dystrophies, Duchenne muscular dystrophy is the most severe and most widely recognized. Another muscular wasting disease which shows similar symptoms, although less severe than Duchenne muscular dystrophy, is Becker muscular dystrophy. [0004].
In regards to claims 18-22 drawn to administration  to humans McCall  teaches the compound of claim 1 (VBP15)  may be administered orally or via injection at a dose of from 0.1 to 500 mg/kg per day. The dose range for adult humans is generally from 5 mg to 2 g/day. Tablets or other forms of presentation provided in discrete units may conveniently contain an amount of one or more compounds which is effective at such dosage or as a multiple of the same, for instance, units containing 5 mg to 500 mg, usually around 10 mg to 200 mg. The amount of active ingredient that may be combined with the carrier materials to produce a single dosage form will vary depending upon the host treated and the particular mode of administration. [0163],  [0147].and [0162]. 
It would have been obvious to one skilled in the art at the time the invention was filed to find the appropriate dosage for oral administration from 0.1 mg to 500 mg/day and various ranges as taught by McCall et al. The amount of active ingredient that may be combined with the carrier materials to produce a single dosage form will vary depending upon the host treated and the particularly the condition and severity of the disease. 
 A person of ordinary skill in the art would have been motivated to use the particular amounts herein for making a pharmaceutical composition because it is a matter of optimization of result affecting parameters to find an optimal amounts of the compounds, the optimization of a result effective parameter. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In regards to claim 25, McCall teaches oral administration [0147] [0245] .
In regards to claim 26, McCall teaches oral administration as a solution or n suspension. [0147]-[0148].
In regards to claim 27, that suspension comprises about 4% of the compound,  McCall further teaches that all formulations for oral administration should be in dosages suitable for such administration. The push-fit capsules can contain the active ingredients in admixture with filler such as lactose, binders such as starches, and/or lubricants such as talc or magnesium stearate and, optionally, stabilizers. [[0149] –[0152].
It teaches in vivo Mdx Mouse Model of Dystrophy [-244].
In regards to claims 28 and 29, McCall teaches hematoxylin and Eosin staining of gastrocnemius muscle of untreated mdx mice show significant degeneration and inflammation. Skeletal muscle from Example 1- and Example 2-treated mice showed significant decrease in inflammation, degeneration, and increase in regenerating muscle fibers in comparison to untreated and prednisolone treated mdx mice. Continuous administration of prednisolone appeared to increase degeneration and decrease in regeneration of dystrophic skeletal muscle. [0248].  
It would have been obvious to one skilled in the art would expect improvements in reduction of inflammation and regeneration of muscle fiber by orally administering  VBP15 as taught by McCall et al., where  it was shown that after the administration to skeletal muscles as in examples 1 and 2 treated mice showed significant decrease in inflammation and regeneration of muscle fiber.  McCall further teaches that Duchenne muscular dystrophy, is Becker muscular dystrophy.
In regards to claims 1, 2, 6,  13 and 23, drawn to a method of treating or reducing  the symptoms its dependent claims the age of the patient 1 day to 18 years old  McCall teaches that the compounds can be administered in various modes, e.g. orally, topically, or by injection. The precise amount of compound administered to a patient will be the responsibility of the attendant physician. The specific dose level for any particular patient will depend upon a variety of factors including the activity of the specific compound employed, the age, body weight, general health, sex, diets, time of administration, route of administration, rate of excretion, drug combination, the precise disorder being treated, and the severity of the indication or condition being treated. Also, the route of administration may vary depending on the condition and its severity. [0164].
It would have been obvious to one skilled in the art at the time the invention was filed to treat or reduce the symptoms of muscular dystrophy of patients from 1 day to 18 years by orally administering VBP15 (compound of claim 1) as taught by McCall et al.
For effect on in vivo motor coordination and strength and force contractions . See [0246] and [0247].
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the method taught by McCall et al. to treat DM, and DMD and other related disease.
Examiner notes that claims are drawn to  administration to humans, all examples were performed on mdx which is also taught by McCall et al. . 

McCall et al. does not explicitly teach age of human patient between age of 1 day and 18 years.  Heier CR et al. was added because it teaches the range which is overlaps with claimed ag and also to include additional advantages of using VBP15 compound.  

In regards to claims 1-29, Heier CR et al.,  teaches  VBP15, a novel anti-inflammatory and membrane-stabilizer, improves muscular dystrophy without side effects.  

Heier et al  teaches VBP15 that absence of dystrophin makes skeletal muscle more susceptible to injury, resulting in breaches of the plasma membrane and chronic inflammation in Duchenne muscular dystrophy (DMD).  

In regards to claim 1, 2, 6, 13, and 23 drawn to a method of treating or reducing  the symptoms the age of the patient 1 day to 18 years old.  Heier CR et al. teaches.  The mdx mouse model of DMD shows staged histopathology, with little evidence of dystrophy from 0 to 3 weeks of age, then wide-spread necrosis from 3 to 6 weeks, followed by successful regeneration and a milder, more stable histological picture. The age as claimed is in the range of Heier et al.  .Pre-clinical trial of pre-symptomatic mice with VBP15 (5, 15 or 30 mg/kg showed a 16% increase in specific force upon treatment with VBP15 at 15 mg/kg (Fig 4H). VBP15 significantly decreased diaphragm inflammation (Fig 4I). These data reinforce VBP15 efficacy and indicate both pre-symptomatic and post-onset treatment regimens can benefit disease. (See page 1574, both cols.).

	In regards to symptoms Heier teaches that a key anti-inflammatory activity, inhibition of TNFα-induced NF-κB, is retained by VBP15. It teaches that that NF-κB activation is among the earliest histological features of DMD neonates years before symptoms appear.   In addition, it teaches that mdx pre-clinical data suggests that very early treatment of DMD patients with VBP15 may prevent or delay the onset of some clinical symptoms. 
The side effects were not seen with VBP15 at doses up to nine times prednisolone dosing. 
In regards to amounts 18-22 it teaches 5, 15 and 30 mgs/kg was administered.  It teaches advantages of VBP15 does not display immunotoxicity seen with prednisolone. There was no side effects of VBP15  in vivo.
In regards to symptoms Heier teaches that a key anti-inflammatory activity, inhibition of TNFα-induced NF-κB, is retained by VBP15. It teaches that that NF-κB activation is among the earliest histological features of DMD neonates years before symptoms appear.   In addition, it teaches that mdx pre-clinical data suggests that very early treatment of DMD patients with VBP15 may prevent or delay the onset of some clinical symptoms. 
Heier CR et al. that the side effects were not seen with VBP15 at doses up to nine times prednisolone dosing
In regards to claims drawn to claim 1, drawn to administration of VBP15 , Heir teaches administration 5, 15 and 30 mgs as shown in figure 4H, 4HI. The mdx mouse model of DMD shows staged histopathology, with little evidence of dystrophy from 0 to 3 weeks of age, then wide-spread necrosis from 3 to 6 weeks, followed by successful regeneration and a milder, more stable histological picture. Pre-clinical trial of pre-symptomatic mice with VBP15 (5, 15 or 30 mg/kg showed a 16% increase in specific force upon treatment with VBP15 at 15 mg/kg (Fig 4H). VBP15 significantly decreased diaphragm inflammation (Fig 4I). These data reinforce VBP15 efficacy and indicate both pre-symptomatic and post-onset treatment regimens can benefit disease. (See page 1574, both cols.).
Heier et al teaches that VBP15 protects and promotes efficient repair of skeletal muscle cells upon laser injury, in opposition to prednisolone. Potent inhibition of NF-κB is mediated through protein interactions of the glucocorticoid receptor, VBP15 shows significantly reduced hormonal receptor transcriptional activity. The translation of these drug mechanisms into DMD model mice improves muscle strength, live-imaging and pathology through both preventive and post-onset intervention regimens. These data demonstrate successful improvement of dystrophy independent of hormonal, growth, or immunosuppressive effects, indicating VBP15 for DMD and would also benefit other chronic inflammatory diseases. (Abstract).
Heier teaches VBP15 as a novel oral drug. This compound is optimized for NF-κB inhibition, membrane insertion and glucocorticoid receptor (GR) specificity.  It teaches mechanisms of this drug, its efficacy and side effects in mdx muscular dystrophy model mice. VBP15 has novel membrane-stabilizing and immunological properties, and shows potent NF-κB inhibition and substantially reduced hormonal effects. A prophylactic regimen, beginning dosing before mdx symptom onset in a blinded pre-clinical trial. It teaches dose response improvements with successful ablation of growth, bone and immunological toxicities seen with traditional glucocorticoids. These data provide new insights into biological mechanisms of efficacy versus side effects in DMD, identify VBP15 as a novel entity that warrants clinical investigation for DMD.
In addition, it teaches that VBP15 has novel membrane-stabilizing and immunological properties, and shows potent NF-κB inhibition and substantially reduced hormonal effects. In regards to symptoms it teaches multiple pre-symptomatic defects, we adopt a prophylactic regimen, beginning dosing before mdx symptom onset in a blinded pre-clinical trial. It teaches adult mdx mice shows repeatable efficacy in a different stage of disease. It teaches dose–response improvements with successful ablation of growth, bone and immunological toxicities seen with traditional glucocorticoids. These data provide biological mechanisms of efficacy versus side effects in DMD, identify VBP15 as a novel entity that, and show therapeutic potential for other disorders of chronic inflammation and membrane instability. (Introduction).

Heier et al.  teaches that VBP15 shows increased specificity for GR (glucocorticoid receptor) binding.  VBP15 also showed only very low affinity for the androgen receptor (Fig 1G), (Fig 1H) in these in vitro assays. VBP15 showed a superior profile for therapeutic development. (Results, 1st para, left col. page 1570)
GR mediates VBP15 anti-inflammatory effects without inducing classical steroid transactivation (last para, left col. page 1571).GR is required for anti-inflammatory activities of VBP15 and prednisolone, but VBP15 shows loss of GRE-mediated sub-activities associated with side effects. (Fig 3).
VBP15 improves dystrophic phenotypes in mice treated before the onset of early necrosis.
Examiner notes that Applicants claims are drawn to a human patient  where specification discloses experiment on mdx which is also used by both references McCall and Heier et al. 
In view of the intense interest in being able to and the well-developed state of the art at the time of filing this application, one skilled in the art would not have been amply motivated but would have had a most reasonable expectation of success to treat a human suffering from muscular dystrophy or other related diseases for which the treatment s are not available for cure. 
Claimed invention is considered obvious over McCall et a, and Heier et al.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  5-8,  21, 25-30,  and 47 of U.S. Patent No.9198921. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of published patent  US ‘921 are drawn to method of reducing the symptoms of a disease selected from the group consisting of muscular dystrophy, 
Compound of claim 1:


    PNG
    media_image1.png
    135
    427
    media_image1.png
    Greyscale

Compound  of US 921, claim 1.

    PNG
    media_image2.png
    137
    220
    media_image2.png
    Greyscale


5. A method of reducing the symptoms of a disease selected from the group consisting of muscular dystrophy, comprising the administration, to a patient in need thereof, of a therapeutically effective amount of a compound selected from the group consisting of (Includes compound of instant claim 1

6. The method as recited in claim 5, wherein said disease is muscular dystrophy. 

7. The method as recited in claim 6, wherein said muscular dystrophy is selected from the group consisting of Duchenne muscular dystrophy, Becker muscular dystrophy, limb girdle muscular dystrophy, congenital muscular dystrophy, facioscapulohumeral muscular dystrophy, myotonic muscular dystrophy, oculopharyngeal muscular dystrophy, distal muscular dystrophy, and Emery-Dreifuss muscular dystrophy. 
 
8. The method as recited in claim 7, wherein said muscular dystrophy is Duchenne muscular dystrophy. 


27.A method of reducing the symptoms of a disease selected from the group consisting of muscular dystrophy, comprising the administration, to a patient in need thereof, of a therapeutically effective amount of a compound selected from the group consisting of the claimed compound. 

28. The method as recited in claim 27, wherein said disease is muscular dystrophy. 

29. The method as recited in claim 28, wherein said muscular dystrophy is selected from the group consisting of Duchenne muscular dystrophy, Becker muscular dystrophy, limb girdle muscular dystrophy, congenital muscular dystrophy, facioscapulohumeral muscular dystrophy, myotonic muscular dystrophy, oculopharyngeal muscular dystrophy, distal muscular dystrophy, and Emery-Dreifuss muscular dystrophy. 

30. The method as recited in claim 29, wherein said muscular dystrophy is Duchenne muscular dystrophy. 

Claims 21 and 25 depends on claim 5 and claim 47 depends on claim 27 and rejected for the same reasons as cited above.  The compounds of claim 21 and 25 differ from instant compound of claim 1 in having on extra methyl group in the six membered ring with no double bond.   It is positional isomer of the compound of claim 1. Methyl group is at different position. 

    PNG
    media_image3.png
    191
    289
    media_image3.png
    Greyscale

The compound which differ only in having methyl group at a different position of steroid ring. Such compounds are  are expected to possess similar properties.  Therefore, rejected with other claims. No unexpected results were noted. 
Instant claims are drawn to method of treating or reducing symptoms of muscular dystrophy by administering the compound of claim 1 which is known as, Vamorolone also called  as VBP-15, 16a-methyl-9,11-dehydroprednisolone, or 17a,21-dihydroxy-16a-methylpregna-1,4,9(11)-triene-3,20-dione.  
Claims of US; 921 (As cited above teaches the same method for treating or reducing symptoms of muscular dystrophy by administering the compound of claim 1 which is known as VAMOROLONE, (VBP-15).  Claimed invention is considered obvious because same compound is used for the same treatments or treatment of symptoms which are taught y by the prior art.  The age limit from 1 day to 18 years is considered obvious because treatment of symptoms is in between these ages. Not before one day when it may not be diagnosed. 
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of claims cited in US ‘921 and apply the same compound for treating or reducing the symptoms of muscular dystrophy in human as claimed.  

Double Patenting 2nd Rejection

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-11 of U.S. Patent No.8,334,279. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of issued patent US ‘279.  drawn to treating and reducing the symptoms of MD by administering the same compound Vamorolone (VBP15). 
Claim 1 of US ‘279 is drawn to is drawn to a method of treating or reducing the symptoms of muscular dystrophy (MD), comprising the administration, to a patient in need thereof, of a therapeutically effective amount of a compound having the structural formula: 

    PNG
    media_image4.png
    128
    242
    media_image4.png
    Greyscale

Claim 2 is drawn to the method as recited in claim 1, wherein said muscular dystrophy is selected from the group consisting of Duchenne muscular dystrophy, Becker muscular dystrophy, limb girdle muscular dystrophy, congenital muscular dystrophy, facioscapulohumeral muscular dystrophy, myotonic muscular dystrophy, oculopharyngeal muscular dystrophy, distal muscular dystrophy, and Emery-Dreifuss muscular dystrophy.
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teaching of US 279 for treating the symptoms of muscular dystrophy as instantly claimed. A person skilled in the art would be able to make the claimed invention to treat symptoms of Muscular dystrophies of various types as claimed. 
3rd Double Patenting Rejection.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  5-8  of U.S. Patent No 10, 000, 525. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of published patent  US ‘921 are drawn to method of reducing the symptoms of a disease selected from the group consisting of muscular dystrophy, 





Instant claimed compound Vamorolone (VBP-15) used for methods

    PNG
    media_image4.png
    128
    242
    media_image4.png
    Greyscale

Compound  of US ‘525, (Last compound of claim 5) 


    PNG
    media_image2.png
    137
    220
    media_image2.png
    Greyscale


Claim 5 is drawn to a  method of reducing the symptoms of a disease selected from the group consisting of muscular dystrophy, comprising the administration, to a patient in need thereof, of a therapeutically effective amount of a compound selected from the group consisting of: 

Claim 6. The method as recited in claim 5, wherein said disease is muscular dystrophy. 
 Claim 7. The method as recited in claim 6, wherein said muscular dystrophy is selected from the group consisting of Duchenne muscular dystrophy, Becker muscular dystrophy, limb girdle muscular dystrophy, congenital muscular dystrophy, facioscapulohumeral muscular dystrophy, myotonic muscular dystrophy, oculopharyngeal muscular dystrophy, distal muscular dystrophy, and Emery-Dreifuss muscular dystrophy. 
Claim 8. The method as recited in claim 7, wherein said muscular dystrophy is Duchenne muscular dystrophy. 




Instant claims differ from the reference in having an addition methyl group.  One additional methyl group in a compound is expected to possess similar properties.  In absence of any unexpected results instant invention is considered obvious as the compound are used for the r=same treatment, muscular dystrophy and other related diseases. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627